DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed May 24, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.
Applicants’ arguments are moot in light of the new grounds of rejection set forth below. While several of the same references are used, the alleged deficiencies of the previously applied prior art in relation to the amended claims are cured by the new references used in the new grounds set forth below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, 17 – 19, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (ACS Appl Mater Interfaces, 2014) in view of Baber et al. (Inhalation Toxicology, 2011) and Hosseini-Zori et al. (J Alloys Compounds, 2012).
Hashimoto et al. discloses that hematite (α-Fe2O3) has been widely used as a red pigment since prehistoric times and can also be used as pigments for overglazed enamels, lacquer wares, asphalt roads, cosmetics and building materials because of the excellent tinting strength and weather resistance and produces beautiful red color on porcelain bodies that is produced (p 20282, col 1, ¶ 2). “Beautiful red color” means that the color shows high L*, a* and b* values in the CIE1976 L*a*b* color space (p 20282, 
The presence of at least a partial coating of amorphous silicon dioxide is not disclosed.
in vitro BEAS-2B cells were investigated (p 537, col 1, ¶ 3). The silica coated particles demonstrated enhanced resistance to acidity compared to uncoated iron oxide (p 537, col 2, ¶ 1) and the coating prevented the concentration of soluble iron from escalating after exposure to 2% sulfuric acid (p 537, col 2, ¶ 3). 
Hosseini-Zori et al. et al. discloses that in ceramic applications such as glazes and ceramic bodies, pigments must be dispersed and not dissolved in the media and must show thermal and chemical stability at higher temperatures and must be inert to 2O3 chromophore crystals. This material is usually utilized even if the traditional preparation led to powders that suffer the glaze composition and the sintering temperature (p 83, col 1, ¶ 2) so an improved process has been applied (p 83, col 2, ¶ 2). The preparation process is shown schematically in figure 1 and the CIELab values as a function of calcination temperature or materials with different mineralizers is shown in table 1. Hematite particle dimensions depended on the mineralizer used with ammonia as the precipitating agent resulting in particles about 20 – 30 nm in diameter with the size and morphology directly affecting color in the produced hematite-silica inclusion complexes (items 1 – 3 in conclusion section). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to provide an amorphous silica coating to the aluminum doped hematite nanoparticles disclosed by Hashimoto et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Baber et al. discloses that coating of metal nanoparticles protects the particles from acid erosion, resulting in decreased escalation in soluble metal ions after such exposure that would translate to reduced cytotoxicity and cellular influence on human airway epithelial cells and such coatings are compatible with the high temperature treatment in Hashimoto et al. as discussed by Hosseini-Zori et al.. Such considerations are important not only for application in which MPEP 2113 It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). This also applied to average molar absorption coefficient that is not reported but the prepared materials 
The preamble of the claim indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim. 
Claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials rendered obvious by the combination of applied prior art would not have the properties relied upon.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al., Baber et al. and Hosseini-Zori et al. as applied to claims 14, 15, 17 – 19, 23, 26 and 27 above, and further in view of Sliwinski et al. (US 2001/0022151).
Hashimoto et al., Baber et al. and Hosseini-Zori et al. are discussed above. 
A solid solution of the pigment particles is not disclosed.
Sliwinski et al. discloses a new solid solution having a conundrum-hematite crystalline structure useful as inorganic color pigments, with the host having such a structure that is doped with one or more elements such as aluminum (whole document, e.g., abstract). Table 1 shows a partial listing of compounds that form solid solution according to present invention and Fe2O3 is among the suitable materials. One of the primary uses for the solid solution would be as military camouflage paint or netting applications that allows the radiation signature of the material to match the reflectance 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the pigment particles of Hashimoto et al., Baber et al. and Hosseini-Zori et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Sliwinski et al. discloses that such solid solutions can be prepared and used in applications where it is desirable to alter the optical properties of the inorganic pigment materials depending on the application, such as to match the radiation signature of the background. Whether the iron oxide pigments are used in for porcelains and heated or other suitable used as discussed in the applied prior and known to those of ordinary skill in the art or for applications such as those disclosed in Sliwinski et al., the person of ordinary skill in the art can readily select the form in which the pigment particles are used from those that are known, such as solid solution.

Terminal Disclaimer

The terminal disclaimer filed on May 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Applications Nos. 15/559,342; 16/306,098; 16/306,225; 16/306,446 or 16/485,746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the provisional double patenting rejections based on these applications have been withdrawn.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 15, 17 – 20, 23, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 11 of U.S. Patent No. 9,949,898 in view of Hashimoto et al. (ACS Appl Mater Interfaces, 2014) and Hosseini-Zori et al. (J Alloys Compounds, 2012) optionally further in view of Sliwinski et al. (US 2001/0022151).
The claims of US’898 recite silicon-oxide coated iron oxide particles with a particular molar absorption coefficient of the range 190 – 380 nm (claim 1). The coating can be amorphous silicon oxide (claim 8).
2O3, the particle size or a solid solution are not claimed.
Hashimoto et al., Hosseini-Zori et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into hematite iron oxide particles of US’898 to alter the color and alterations in color that occur upon heating as disclosed by Hashimoto et al., Hosseini-Zori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum and particles sizes falling within the claimed range alters the color of the iron oxide pigment.
A solid solution is not claimed.
Sliwinski et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’898.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint. 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond .

Claims 14, 15, 17 – 20, 23, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 14 of U.S. Patent No. 10,182,975 in view of Hashimoto et al. (ACS Appl Mater Interfaces, 2014) and Hosseini-Zori et al. (J Alloys Compounds, 2012) optionally further in view of Sliwinski et al. (US 2001/0022151).
The claims of US’975 recite silicon-coated iron oxide particles with a primary particle diameter of 1 – 50 nm with a particular molar absorption coefficient of the range 190 – 380 nm (claim 1). The silicon oxide coating can be amorphous (claim 8).
The presence of a second metal or metalloid compound in particles comprising the particular iron oxide Fe2O3 or a solid solution are not claimed.
Hashimoto et al., Hosseini-Zori et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into hematite iron oxide particles of US’975 to alter the color and alterations in color that occur upon heating as disclosed by Hashimoto et al., Hosseini-Zori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior 
A solid solution is not claimed.
Sliwinski et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’975.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint. 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim.  Claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials rendered obvious by the combination of applied prior art would not have the properties relied upon.

Claims 14, 15, 17 – 20, 23, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 10 of U.S. Patent No. 10,350,148 in view of Hashimoto et al. (ACS Appl Mater Interfaces, 2014) and Hosseini- in view of Sliwinski et al. (US 2001/0022151). 
The claims of US’148 recite a composition that includes silicon coated red iron oxide particles with a diameter of 1 - 50 nm (claim 1). That silicon oxide is amorphous (claim 1).
The presence of a second metal or metalloid compound in particles comprising the particular iron oxide Fe2O3 or a solid solution are not claimed.
Hashimoto et al., Hosseini-Zori et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into hematite iron oxide particles of US’148 to alter the color and alterations in color that occur upon heating as disclosed by Hashimoto et al., Hosseini-Zori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum and particles sizes falling within the claimed range alters the color of the iron oxide pigment.
A solid solution is not claimed.
Sliwinski et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’148.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim.  Claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials rendered obvious by the combination of applied prior art would not have the properties relied upon.

Claims 14, 15, 17 – 20, 23, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 29 of U.S. Patent No. 10,400,107 in view of Hashimoto et al. (ACS Appl Mater Interfaces, 2014) and Hosseini-Zori et al. (J Alloys Compounds, 2012) optionally further in view of Sliwinski et al. (US 2001/0022151). 
The claims of US’107 recite silicon-coated iron oxide particles (claim 1) and methods by which such particles can be produced. The size of the particles or aggregate of the particles can be 1 – 50 nm (claim 9). The silicon oxide compound coated on at least a part of the surface of the oxide particles can be amorphous (claim 10).
The presence of a second metal or metalloid compound in particles comprising the particular iron oxide Fe2O3 or a solid solution are not claimed.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into hematite iron oxide particles of US’107 to alter the color and alterations in color that occur upon heating as disclosed by Hashimoto et al., Hosseini-Zori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior art teaches the presence of dopant such as aluminum and particles sizes falling within the claimed range alters the color of the iron oxide pigment.
A solid solution is not claimed.
Sliwinski et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’107.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint. 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim.  Claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials .

Claims 14, 15, 17 – 20, 23, 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 10,835,458 in view of Hashimoto et al. (ACS Appl Mater Interfaces, 2014) and Hosseini-Zori et al. (J Alloys Compounds, 2012) optionally further in view of Sliwinski et al. (US 2001/0022151).
 The claims of US’458 recite silicon oxide coated oxide particles and methods of making such particles with the amorphous silicon coating controls color characteristics of the resulting particles (claim 1). The particles can be less than 100 nm in size (claim 2). The coated particles can be hematite (Fe2O3; claim 5).
The presence of a second metal or metalloid compound in hematite particles or a solid solution are not claimed.
Hashimoto et al., Hosseini-Zori et al. and Shimizu et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second metal such as aluminum into hematite iron oxide particles of US’458 to alter the color and alterations in color that occur upon heating as disclosed by Hashimoto et al., Hosseini-Zori et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the applied prior 
A solid solution is not claimed.
Sliwinski et al. is discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a solid solution of the particles of US’458.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because solid solution preparation can be used to prepare a formulation that is suitable for additional applications, such as camouflage paint. 
The preamble of the instant claims indicates an intended use of the claimed invention of shielding ultraviolet rays and coloring. The compositions of the applied prior art are capable of being used in this manner and the preamble does not otherwise appear to breathe life into the body of the claim by requiring additional features beyond those recited in the body of the claim.  Claims 15, 17 and 19 do not actually require the preparation of a dispersion and there is no evidence of record that the materials rendered obvious by the combination of applied prior art would not have the properties relied upon.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618